09/04/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs August 5, 2020

                   STATE OF TENNESSEE v. STEVEN KING

                 Appeal from the Criminal Court for Shelby County
         Nos. 93-00575, 93-00576, 93-00577 Carolyn Wade Blackett, Judge


                            No. W2019-01796-CCA-R3-CD


The Defendant, Steven King, appeals from the Shelby County Criminal Court’s denial of
his motion to correct an illegal sentence pursuant to Tennessee Rule of Criminal
Procedure 36.1. On appeal, he contends that the trial court erred in denying his motion
because his sentence of life plus twenty-five years was illegal pursuant to Miller v.
Alabama, 567 U.S. 460 (2012), which held that a mandatory sentence of life without
parole for a juvenile defendant violates the Eighth Amendment. We affirm the judgment
of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and J. ROSS DYER, JJ., joined.

Terrell Tooten, Cordova, Tennessee, for the Appellant, Steven King.

Herbert H. Slatery III, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Amy P. Weirich, District Attorney General; Paul Goodman, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

        The Defendant was convicted by a Shelby County jury of first degree felony
murder, especially aggravated kidnapping, and especially aggravated robbery for offenses
he committed at age seventeen. The trial court sentenced him to life for the first degree
felony murder conviction, to twenty-five years for the especially aggravated kidnapping
conviction, and to twenty-three years for the especially aggravated robbery conviction.
The court imposed the twenty-five and twenty-three-year sentences concurrently to each
other and consecutively to the life sentence, for an effective sentence of life plus twenty-
five years. See State v. Steven D. King, No. 02C01-9509-CR-00280, 1997 WL 41256, at
*1 (Tenn. Crim. App. Feb. 4, 1997). Thereafter, he unsuccessfully sought post-
conviction relief in Tennessee courts and habeas corpus relief in the federal courts. See
King v. Brandon, 259 Fed. Appx. 791 (6th Cir. 2008); Steven D. King v. State, No.
W2001-01382-CCA-R3-PC, 2002 WL 31895726 (Tenn. Crim. App. Dec. 30, 2002),
perm. app. denied (Tenn. May 19, 2003).

        In 2018, the Defendant filed a pro se motion to correct an illegal sentence pursuant
to Tennessee Rule of Criminal Procedure 36.1. He alleged that his effective sentence of
life plus twenty-five years violated the Eighth Amendment prohibition against cruel and
unusual punishment, in accord with the Supreme Court’s holding in Miller v. Alabama.
The trial court appointed counsel and conducted a hearing, at which the defense offered
the transcript of the Defendant’s sentencing hearing as an exhibit. After hearing the
parties’ arguments, the court took the matter under advisement and later filed an order
denying relief. The court held that, although Miller applied retroactively, it was
nevertheless inapplicable to the Defendant’s case because Miller’s holding applied to
sentences of life without parole received by juvenile offenders, whereas the Defendant in
the present case had received a life sentence with consecutive sentencing relative to other
convictions. See Montgomery v. Louisiana, --- U.S. ---, 136 S. Ct. 718 (2016) (holding
that Miller applied retroactively). The court noted several Tennessee appellate decisions
which had declined to extend Miller’s holding beyond its four corners.

       On appeal, the Defendant contends that he is entitled to relief pursuant to Rule
36.1 because his sentence of life plus twenty-five years is, in effect, a sentence of life
without parole which violates the Eighth Amendment, consistent with Miller. The State
counters that the trial court did not err in denying relief because the Defendant did not
receive a mandatory sentence of life without parole, unlike the defendant in Miller, and
because a sentence of years,1 even though it may exceed a reasonable defendant’s life
expectancy, does constitute cruel and unusual punishment.

       This court has consistently rejected opportunities to extend Miller beyond the
Supreme Court’s limited application to a sentence involving mandatory life without
parole received by a minor. In Charles Everett Lowe-Kelly v. State, No. M2015-00138-
CCA-R3-PC, 2016 WL 742180, at *1 (Tenn. Crim. App. Feb. 24, 2016), perm. app.
denied (Tenn. June 23, 2016), the petitioner, who committed his offenses as a minor,
received two consecutive life sentences to be served concurrently to nine fifteen-year


1
    At the time of the offense, the following provisions applied regarding a life sentence:

           Release eligibility for each defendant receiving a sentence of imprisonment for life for first degree
           murder shall occur after service of sixty percent (60%) of sixty (60) years less sentence credits
           earned and retained by the defendant.

T.C.A. § 40-35-501(g)(1) (1992) (subsequently amended).
                                                            -2-
sentences. In a post-conviction action, he argued that, in accord with Miller, that his
consecutive life sentences violated the Eighth Amendment because the length of his
effective sentence exceeded his life expectancy. Charles Everett Lowe-Kelly, 2016 WL
742180, at *8. This court held that Miller was inapplicable for two reasons. Id. First,
Miller’s holding was limited to sentences involving life without parole. Id. The court
noted that a defendant who receives a life sentence is released after serving a statutorily-
established number of years, which, at the time of the offense in that case, was fifty-one
years. Id. Second, the court reasoned that Miller did not hold that a minor could never
receive a sentence of life without parole. Id. at *9. Rather, Miller stood for the limited
proposition “that a mandatory sentencing scheme that withholds from the judge or jury
the authority to impose a sentence less than life without the possibility of parole, even
where appropriate based on mitigating evidence regarding a juvenile’s youthful
shortcomings and amenability to correction, is unconstitutional.” Id. Other panels of this
court have ruled similarly. See, e.g., Billy L. Grooms v. State, No. E2014-01228-CCA-
R3-HC, 2015 WL 1396474, at *4 (Tenn. Crim. App. Mar. 25, 2015), perm. app. denied
(Tenn. July 21, 2015); Floyd Lee Perry, Jr. v. State, No. W2013-00901-CCA-R3-PC,
2014 WL 1377579, at *3-5 (Tenn. Crim. App. Apr. 7, 2014), perm. app. denied (Tenn.
Sept. 18, 2014); Kayln Marie Polochak v. State, No. M2013-02712-CCA-R3-CD, 2015
WL 226566, at *36 (Tenn. Crim. App. Jan. 16, 2015), perm. app. denied (Tenn. May 14,
2015).


      The Defendant in the present case did not receive a mandatory sentence of life
without parole. The fact that his effective sentence may push, and possibly exceed, the
bounds of his life expectancy is not a basis upon which this court is prepared to extend
the parameters of the Eighth Amendment, given our limited application of Miller in
previous cases.

      We conclude, therefore, that the trial court did not err in denying the Defendant’s
motion to correct an illegal sentence. In consideration of the foregoing and the record as
whole, the judgment of the trial court is affirmed.



                                            _____________________________________
                                             ROBERT H. MONTGOMERY, JR., JUDGE




                                            -3-